 


109 HRES 794 EH: 
U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 794 
In the House of Representatives, U. S., 
 
June 12, 2006 
 
RESOLUTION 
 
 
 
Whereas freedom of expression, assembly, association, and religion are fundamental human rights that belong to all people and are recognized as such under the United Nations Declaration of Human Rights and the International Covenant on Civil and Political Rights; 
Whereas the demonstrations in Tiananmen Square were the manifestation of a peaceful democratic movement throughout China calling for the establishment of a dialogue with government and party leaders on democratic reforms, including freedom of expression, freedom of assembly, and the elimination of corruption; 
Whereas on June 3-4, 1989, Chinese authorities ordered the People’s Liberation Army and other security forces to use lethal force to disperse demonstrators in Beijing, especially around Tiananmen Square; 
Whereas independent observers report that hundreds, perhaps thousands, were killed and wounded in 1989 by the People’s Liberation Army soldiers and other security forces; 
Whereas 20,000 people throughout China suspected of taking part in the democracy movement were arrested and sentenced without trial to prison or reeducation through labor, and many were reportedly tortured; 
Whereas credible sources estimate that the Communist Government of China continues to imprison hundreds, and perhaps thousands, of Tiananmen Square activists, such as United States permanent resident Yang Jianli, and denies such activists their basic human rights; 
Whereas the Communist Government of China undertakes active measures to deny its citizens the truth about the Tiananmen Square massacre, including the blocking of uncensored Internet sites and weblogs, and the placement of misleading information on the events of June 3-4, 1989 on Internet sites available in China, often with the collusion and cooperation of United States Internet companies such as Yahoo, Google, Microsoft, and Cisco; 
Whereas the Communist Government of China continues to suppress dissent by imprisoning pro-democracy activists, lawyers, journalists, labor union leaders, religious believers, members of ethnic minority rights organizations, and other individuals in China and Tibet who seek to express their political or religious views in a peaceful manner; 
Whereas the Communist Government of China kidnapped long-time democracy activist Dr. Wang Bingzhang, a United States permanent resident, and sentenced him to life imprisonment for espionage and terrorism; 
Whereas the Communist Government of China continues its extraordinarily brutal persecution of the peaceful spiritual movement of Falun Gong; 
Whereas the Communist Government of China continues its reprehensible policies of organ harvesting of executed prisoners; maintenance of hundreds, perhaps thousands of slave labor camps; coercive sterilization and forced abortions resulting in sex-selective abortions, female infanticide, and trafficking in persons; and forcible repatriation of thousands of refugees to North Korea to face persecution, imprisonment, and death in violation of its international commitments; and 
Whereas June 4, 2006, is the 17th anniversary of the Tiananmen Square massacre: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses sympathy to the families of those killed, tortured, and imprisoned as a result of their participation in the democracy protests of June 3-4, 1989, in Tiananmen Square, Beijing, in the People’s Republic of China, and to all those persons who have suffered for their efforts to keep that struggle alive during the past 17 years, and to all the people of China who lack fundamental human rights; 
(2)commends all peaceful advocates for democracy and human rights in China; 
(3)calls upon those nations planning to participate in the 2008 Olympic Games in Beijing to insist that China comply with the United Nations Declaration on Human Rights; and 
(4)condemns the ongoing and egregious human rights abuses by the Communist Government of China and calls on that Government to— 
(A)release all prisoners of conscience, including those persons still in prison as a result of their participation in the peaceful pro-democracy protests of 1989 and put an immediate end to the harassment, detention, and imprisonment of all Chinese citizens exercising their legitimate freedoms of expression, association, and religion; 
(B)end its censorship of legitimate free speech on the Internet, and its persecution of Internet dissidents; 
(C)end its persecution of Falun Gong; 
(D)end organ harvesting and ensure that its organ donor programs proceed only on a purely voluntary and non-commercial basis; 
(E)end its coercive one-child policy; 
(F)grant the United Nations High Commission on Refugees access to all refugees, and end forcible repatriations of refugees, particularly to North Korea; 
(G)close its re-education through labor camps, respect the rights of workers, and end police detention without trial; 
(H)release United States permanent resident Dr. Yang Jianli, a participant in the Tiananmen Square protests of 1989, who has been illegally detained by the Communist Government of China since April 26, 2002, and whose wife and two children are United States citizens; and 
(I)release United States permanent resident Dr. Wang Bingzhang, long-time peaceful democracy activist, who was abducted in June 2002, and illegally imprisoned for life on false charges of espionage and terrorism, and whose sister, son, and daughter are United States citizens. 
 
Karen L. HaasClerk. 
